in 0 ' acuity Ofi`iccr

clso ¢l...»i§.;%vé-*-‘-----

"'IBF

   

I:I fhc 

Uniieh Sizries Tnuri uf Appezxls
l'liur the §cncnih Cirruii

No. 14-1234
UN\TE:J STATES 0¥ AMERICA,
Piat'ntfff-Appeliant,
v.
ADEL DAc)uD.
Defendani-Appeiiee.

Appeal from the United States District Court for the
Northern District of lllinois. Eastem Division.
No. 12 CR 723 - Sharon johnson Coleman. Iudge.

A:zcuer;) june 4 & june 9, 2014 - DEC:DED ]uNE 16, 2014

Sur=r»t_i-:MENTAL CLAsstFlr-;D Ox=zwxow DECHJED ]ULY l_'~i, 2014

Before PC)SNER, KANNE, and Rc)\/N Ezz, Cz'rcui! ]udges.

POSNER, Cr`rcu:`f }udge. in our june 16 opinion reversing
the district judge’s order to disclose classified materials to
defense counsel, we also held that the government's investi-
gation of the defendant did riot violate the Foreign Intelii-
gerace Surveillance Act (FISA), 50 U.S.C. §§ 1801 et seq. We
promised to "issue a classified opinion explaining (as we are

2 No. 14»-1284

forbidden to do in a public document) these conclusions,
and why therefore a remand to the district court is neither
necessary nor appropriate." This is that opinion.

.r

§
~re
m
|1¢
{.D
5

§
{'b
0
’*"\
5
:r
0
3
:'
m
ci.
w
"\
"'l.
F'D
VI
FT
rn
o.
0
:1
§
cr
m
§
U’l
0
"'V\
513
c
n
:r

.r

`5
"‘\‘\
o
"\
`:?
W
:r
o
::
f'D
:s
'D-|
('1"
|"D
U§
r~'
m
cm
L.
l")
o
c
:1
U'l
."P..
8
:)
::~
"'\
5
¢'D
o.
5
§§
5
'.*

ter to defense counsel that “Senator l~`einstein did not state,
and did not mean to state, that FAA surveillance was used in
any or ali of the nine cases she enurnerated, including [the
defendant's] case, in which terrorist plots had been stopped.
 Rather, her purpose in reviewing several recent terrorism
arrests was to refute the 'view by some that this country no
longer needs to fear attack.'”

We asked the government after the classified oral argu-
ment to tell us whether ”any FAA information play[ed] any
role, no matter how rninimal. in the investigation of [the de»
fendant] or the decision to pursue an investigation of [the
defendant],

 

We close with a word on disclosure of the FISA material
to defense counsel, which the Attorney General swore in an
affidavit would "harm the national security of the Uru'ted

2 No. 14~1284

,_1

Stares." As we pointed out in our june 16 opinion, counsel's
obligation to zeaiousiy represent the defendant comes with a

 

m l
"'l‘i
|1|
U’>
IJ>
93
"U
`Fl.
H.
91
E.
Z‘J
m
5.
.TI
Ll"-I
~"\
91
w
I"D
°._’.
m
CJ
'-¢
I"D
d
t'D
“._’.

the se-
crecy C)f which is unquestionably important to maintain.

No. 141-1284 13

'1`0 summarize, the FISA applications in this case are
supported by probable cause to believe that the defendant
was an "agent of a foreign power," as FISA defines that
term, and the information collected from the resulting sur-
veillance should therefore not be suppressed

No. 14~1284

the FBI'S Chicago office immediately began investigating the
defendant Yahoo responded to a grand jury subpoena .

().)

 

A few days later, an ”oniine covert employee" of the FBI

exchanged emails with_ and thereby

obtained his IP address; on - Comcast, respondmg to

NO. }4-]234

d..

U1

NQ. 14~]284

`ro
::.
9~
m
:s
!:.
m
‘Z
w
"‘\
cm
::
m
U"-*
5
ii
¥
:r
m
.rn
E.
n.
m
§
.rc
o°é
E.
:l
91
5::'
.’?i§`
52
mm
mm

H fl

not lawfully authorized or conducted,” 50 U.S.C. §'.1806(3),

0
U'
F*
§
::'»
m
Q-
0
"1.
D.
m
§
-c
m
D.
T
§
3
m
n
¢'*
3
§
n
m
c:
"l
'
*~1"'0
§»»»'=-
”'Jn.
:°',"»i...
““:1'
`3@@.
u':-'.J'm
203
.
..3§
!J.

him
wm
o°?’»
r:E`¢'>
"1»'1"3
m,*`§$
5 .-¢-
bible
-'cr
"§O~
....¢:b‘
{hr\~\’b

to the first FISA application

No. 14-1284

6
  Cf. wong Sun v. l..lnfted States,

371 U.s. 471 (1963).

'l"he FISA applications are free of any procedural defects.
The applications were “made by a federal officer and ap-
proved by the Attorney General," 50 U.S.C. §l8f}5(a)(l),
each of them listing the name and background of the special
agent submitting the application and each of them contain-
ing the signatures of the FBI Director or Deputy Director and
the Assistant Attorney General for l'\lational Security. The
government also proposed and followed the required "min-
imization procedures" to ensure that no more information
than necessary was collected from the target of the electronic
surveillance and that the information once obtained would
not be shared with anyone lacking a ”need to know” it. 50
U.S.C. §l805(a)(3); see also §180](11). `l`he Foreign intelli-
gence Siurveillance Couz‘t has already approved standing
minimization procedures that are incorporated into each
surveillance application

    

cations "contains all statements and certifications required
by section 1804," § 1805{a)(4); see also§ l804(a)(1)-(9).-

l.ike any search warrant a FISA application must be
supported by probable cause. But FISA doesn't require the
government to show probable cause to believe that the target
of the proposed surveillance may be engaged in criminal ac-
tivity; rather, it requires only probable cause to believe that
the target is an "agent of a foreign power." 50 U.S.C.

l"~lo. 114-1284 7

§§ i801(b), 1805{a)(2]. The term is somewhat misieading; an
"agent of a foreign power” needn't be a KGB spy- Rather,
anyone-even if a United States citizen-who "knowingly
engages in  international terrorisrn, or in activities that are
in preparation therefor, for or on behalf of“ a "group en~
gaged in international terrorism” qualifies 50 U.S.C.
§§IBOI(a)(-¢i), (b)(Z)(C); e.g., limited Stafes v. Afdawsar:', 740
F.3d 10]5, 1018-19 (5th Cir. 2014). And anyone who know-
ingly aids, abets, or conspires with an agent in furtherance of
such activities is also deemed an agent of a foreign power. 50
U.S.C.§1801(b)(2)(E}.

The FISA applications contain ample evidence to support
a finding of probable CaLISe.

511
I"T*
§
E.
o.
:\'
53
¢:
m
o'
m
m
5
_*:.
m
ch
"o
o
:s
E.
§
m

of the I~`Bi not to have launched its investigation of the de-
f@vda"f_

The defendant suggests that the applications may contain
intentional or reckless material falsehoods, see Frar:ks t). Del~
cw.)are, 438 U.S. 154 (1978), in violation of the Fourth
Arnendment, Frank.s however made clear that “the deliberate
falsity or reckless disregard [for the truth] whose irripeach-
ment is permitted today is only that of the affiant, not of any

5 No. 14~¥284

nongovernmental inforrnant." Ia’. at 171. So even if the de-
fendant is right to say that the - intelligence that trig-
gered the FBI's investigation may be based on "rnultiple~
level hearsay, rumor, surmise, and speculation," all that mat-
ters is whether it was unreasonable-in fact reckless-for the
` to rely on it. lt wasn’t.

321
§
33
'-¢-

Next, the defendant suggests that the primary purpose of
the surveillance may have been to obtain evidence of domes-
tic criminal activity, which is not authorized by FISA. See
Un:`ted States t). Belfield, 692 1'-`.2d 141, 1417 (D.C. Cir. 1982). The

E'.
th
§§
3
m
CJ
\W\
§
an
§
‘.2.
91
m
O
§
m
"»‘

tion.

Finally the defendant suggests that in the spring of 2012
he had been conducting online research for a term paper on
Osama bin Laden, and that this Online researCh-which i.S
protected by the First Amendment-»rnay have triggered the
govemrnent’s investigation. if that’s the case, then the elec-
tronic surveillance woulcln’t have been authorized, because
"no United States person [such as the defendant] may be

No. 14-1284 9

considered  an agent of a foreign power solely upon the
basis of activities protected by the first amendment." 50
L'=.S.C. §IBOS(a)(Z}(A). (Relatedly, the defendant suggests
that the surveillance may be illegal for the additional reason
that it would have taken place before the defendant had

l

l § a
z» §
CL
r-'
P°
G_
m
m
5
§
U'l
m
s
E
l'!
§
f'b
*1.
f`b
U‘l
5
O
91
a
3
U'l
s.
|"l
,'3`.
O
21
5

'I`he defendant suggests that at least some of the evidence
against him may have been obtained as a result of surveil-
lance conducted pursuant to the FISA Arnendments Act of
2008 {I~`AA), Fub. L. 110-261, 122 Stat. 2436 (2008), and if so
he‘s entitled to be notified of that fact. Unlike a traditional
FISA application for electronic surveillance, an application
under the FAA "does not require the Government to
demonstrate probable cause that the target of the electronic
surveillance is a foreign power or agent of a foreign power,"
as long as the surveillance targets ”non-U.S. persons located
abroad." Clepper t). Amnesty international LISA, 133 S. Ct.
1138, 1144 (2013). The FAA also “elirninated the requirement
that the Covernrnent describe to the court each specific tar~
get and identify each facility at which its surveillance would
be directed, thus permitting surveillance on a programrnatic,
not necessarily individualized basis." ld. at 1156 (dissenting

10 No. 14~1284

opinion); see also 50 U.S,C. § 1881a(g). ln short, it’s easier for
the government to conduct lawful electronic surveillance
under the FAA than under the traditional FISA provisions

U'l
\"'?'
§
self
ca3
"'¢f`d
c;_m
`n)
Cf)
‘-E
re
U'!
.‘L.
D.
l"!'
.T
(D
on
o
<
3
5
m
:i
r1-
:r'
m
01
B
3
§
U'l
3’:
m
8
321
00
23"
*1
l "=

'I`he defendant's challenge relies primarily on a Decern-
ber 27, 2012 Senate floor speech by Senator Feinstein, who
said: "There have been 16 individuals arrest[ed] just this
year alone. Let me quickly just review what these plots were.
And some of them come right from this program [meaning,
the FAA]. The counter~terrorisrn come[s]-and the- infor-
mation came right from this program. And again, if mem-
bers want to see that, they can go and look in a classified
manner.  Fourth, a plot to bomb a downtown Chicago bar
 www.c-span.org/videof?c4467868 (emphasis added)
(visited july ll, 2014).

H

The referenced "plot” is obviously the defendant's, and
because the Senator used the examples to support the reau-
thorization of the FAA, the defendant not unreasonably in-
terpreted her remarks to mean that the FAA had been used